   Case: 1:21-cv-00146 Document #: 22 Filed: 01/22/21 Page 1 of 2 PageID #:504




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF' ILLINOIS
                                 EASTERN DIVISION

HOWARD LEVENTHAL,

                              Plaintiff,                    NDIL   Case No.
                                                             1:21-cv-00146

                                                             (Formerly Cook County,
MARYHANDELAND, etal.,                                        Illinois, Circuit Court
                                                             Case No. 20L062057)
                              Defendants.



                         AT'F'IDAVIT       OT'WILIAM    E. KEELER,     III

srATE OF WISCONSIN                      )
                                        ) ss.
COT]NTY OF     MILWAUKEE                )

       William E. Keeler, III, being first duiy swom upon oath, states and alleges:

       L       I am a licensed attorney authorized to practice before this Court.

       2.      I   am one of the attomeys that represents the Ozaukee Defendants and am

authorized   to make this affidavit in support of Defendants Cari Anne Mihalko, Mary Lou

Mueller, and Barry Boline's Motion to Refer to the Executive Committee for Screening or,

Altemativeiy, Dismiss.

       3.       On January 21,2021, our office contacted the Cook County, Illinois' Clerk of

Court's Office and confirmed several things regarding the PlaintifPs filing and use of

summonses in relation to his case   .



       4.       First, summonses were never issued by the Circuit Court because, if they were,

the Court's docketing website would indicate their issuance.

       5.       Attached hereto as Exhibit A is a true and correct copy ofthe Cook County Clerk
    Case: 1:21-cv-00146 Document #: 22 Filed: 01/22/21 Page 2 of 2 PageID #:505




of Court's website captured on January 21,2021 that shows no summonses were rssued in the

Circuit Court Case No. 20L062057 prior to Plaintifls purported attempts at service and removal

to the District Court or at any point to the date ofthis filing.

        6.      Second, according to the Clerk's Office, the boxes checked "certified mail" on

the summonses for Circuit Court Case No. 20L062057 should not have been used because a

Plaintiff cannot serve   a   complaint by certified mail.

FURTHER AFFIANT SAYETH NOT.


         Dated this 22nd, day of January,2021


                                                            CRJVELLO CARLSON, S.C.


                                                            /,6
                                                            WILLIAME. KEELER, III
                                                            Wis. BarNo.: 1059791
                                                            ARDC #06294378
                                                            710 N. Plankinton Avenue, Suite 500
                                                            Milwaukee, WI 53203
                                                            (4t4) 27r-7722
                                                            wkeeler@.crivellocarlson.com
                                                            Attomeys for Defendants Cari Arure
                                                            Mihalko, Mary Lou Mueller, and Barry
                                                            Boline


                                before me
                               ,2021


Sarina                                      io1 AR )-
Expiration Date: May 30,2022


                                               oF
